3111 the @niteh étateg @uutt of erhnztal Qtlaimg
No. 14—1197c FILED

(Filed: March 3, 2015)

MAR — 3 2015
***************************************
BRIAN LAWRENCE SHIRKA U.S. COURT OF
SNOKE, FEDERALCLNMB
Plaintiff, Motion for Reconsideration;
RCFC 59(a)(l); RCFC 60(b)
v.

THE UNITED STATES,

**********

Defendant.

***********>l<>l17 F.3d 378, 379-80 (Fed. Cir. 1994) (afﬁrming that
the Court of Federal Claims had “‘no jurisdiction to adjudicate any claims whatsoever under the

federal criminal code’”); Kania v. United States, 650 F.2d 264, 268 (Ct. C1. 1981) (noting that
“the role of the judiciary in the high function of enforcing and policing the criminal law is
assigned to the courts of general jurisdiction and not to this court”).

Pursuant to Rule 59(a)(1) of the Rules of the United States Court of Federal Claims
(“RCFC”), the court may grant a motion for reconsideration:

(A) for any reason for which a new trial has heretofore been granted in an action
at law in federal court; (B) for any reason for which a rehearing has heretofore
been granted in a suit in equity in federal court; or (C) upon the showing of
satisfactory evidence, cumulative or otherwise, that any fraud, wrong, or injustice
has been done to the United States.

In this case, no trial or rehearing has been granted in this case, and there is no indication
that any fraud, wrong, or injustice has been committed against defendant.

Further, RCFC 60(b) provides that

On motion and just terms, the court may relieve a party or its legal representative
from a ﬁnal judgment, order, or proceeding for the following reasons: (1)
mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
evidence that, with reasonable diligence, could not have been discovered in time
to move for a new trial under RCFC 59(b); (3) fraud (whether previously called
intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4)
the judgment is void; (5) the judgment has been satisﬁed, released, or discharged;
it is based on an earlier judgment that has been reversed or vacated; or applying it
prospectively is no longer equitable; or (6) any other reason that justiﬁes relief.

In his one-paragraph motion, plaintiff states only that reconsideration “is necessary where
curitive [sic] amendments are a certainty.” He does not, however, elaborate as to how this
establishes that his allegations should be reconsidered, nor provide any other reason or
explanation for reconsideration. Moreover, he does not provide any evidence or even
assertions of mistake or excusable neglect, new evidence, fraud, or any other reason why
such relief would be justiﬁed. Accordingly, the court denies plaintiffs motion. E
Bishop v. United States, 26 Cl. Ct. 281, 286 (1992) (quoting Circle K Corp. v. United
States, 23 Cl. Ct. 659, 664 (1991)) (holding that a motion for reconsideration “is not
intended to give an unhappy litigant an additional chance to sway the court”); ma
Natural Res. Inc. v. United States, 904 F.2d 1577, 1583 (Fed. Cir. 1990) (“The decision
whether to grant reconsideration lies largely within the discretion of the [trial] court”);

Carter v. United States, 518 F.2d 1199, 1199 (Ct. C1. 1975) (“A motion for reconsideration
should be considered with ‘exceptional care”).

 

 

IT IS SO ORDERED.

 

.\_